Citation Nr: 1452840	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  11-13 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to his service-connected right knee disability.

2.  Entitlement to service connection for right and left hip disabilities, to include as secondary to his service-connected right knee disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to his service-connected right knee disability.

4.  Entitlement to service connection for right and left ankle disabilities, to include as secondary to his service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to November 1982.  He also had periods of active duty for training (ACDUTRA) in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in June 2014 and remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the June 2014 remand, the Board requested a VA examination to determine whether it is at least as likely as not that the Veteran has a leg length discrepancy that is related to his service-connected right knee disability and to address whether the Veteran has a back, hip, left knee or ankle disability that is caused or aggravated by his service-connected right knee disability.  The Veteran was evaluated at a VA examination in August 2014.  The VA examiner found that the Veteran's in-service right knee injury was not involved in any way with his documented 1.5 cm leg length discrepancy.  However, the VA examiner did not specifically address whether it was related to the ACL reconstruction of the right knee.  

Additionally, the VA examiner stated that there was no evidence of any relationship between right knee and left knee, nor right knee and bilateral hips, nor right knee and back, nor right knee and bilateral ankles.  The examiner stated that arthritis in one joint does not cause arthritis in the opposite extremity or other non-involved joints, nor the spine.  However, the VA examiner did not address whether the Veteran's left knee, bilateral hip, back, or bilateral ankle disabilities were aggravated by the Veteran's service-connected right knee disability, as requested in the June 2014 remand.  Consequently, the Board finds that the August 2014 opinion is inadequate.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the claims must be remanded for a new VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a VA clinician of appropriate expertise.  Request that the VA clinician determine the following:

(a)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a leg length discrepancy that is related to his service-connected right knee disability, to include the ACL reconstruction surgery.

(b)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a (i) back disability, (ii) right hip, (iii) left hip, (iv) left knee, (v) right ankle, or (vi) left ankle disability that is aggravated (i.e., permanently worsened beyond the natural progression of the disability) by his service-connected right knee disability, to include the leg length discrepancy (if the examiner finds that the leg length discrepancy is related to his service-connected right knee disability).

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the VA clinician determines that a VA examination is necessary to provide an opinion, such should be accomplished.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



